Order entered June 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00163-CV
                                     No. 05-18-00164-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                       Trial Court Cause Nos. 1-09-843 and 1-15-76

                                           ORDER
       Before the Court is appellants Sherry and Breena Rhodes’ June 16, 2018 first motion for

extension to file briefs. They seek an extension, in part, because Breena cannot access the

electronic copy of the appellate record provided them.

       We ORDER as follows. We DIRECT the Clerk of the Court to send a paper copy of the

appellate record in each appeal, to the extent they are different, to Breena Rhodes. We GRANT

the extension request to the extent we ORDER the briefs be filed no later than July 30, 2018.


                                                      /s/   DAVID EVANS
                                                            JUSTICE